Case 2:19-cv-10056-MCS-KS Document 111 Filed 04/19/21 Page 1 of 1 Page ID #:3081



   1
   2
   3
                             UNITED STATES DISTRICT COURT
   4
                            CENTRAL DISTRICT OF CALIFORNIA
   5
                                        WESTERN DIVISION
   6
   7
       FRANK A. ACUNA, an individual;              Case No. 2:19-cv-10056-MCS-KS
   8   LEONARD SCOTT FINEBERG, an
       individual,                                 JUDGMENT
   9
                          Plaintiffs,
  10
             v.
  11
       QUICKEN LOANS INC.; NEWREZ
  12   LLC; NATIONAL DEFAULT
       SERVICING CORPORATION; and
  13   DOES 1-10 inclusive,
  14                      Defendants.
  15
  16
             Following this Court’s April 8, 2021 Order granting Defendant
  17
       QUICKEN LOAN, LLC’s (formerly known as Quicken Loans Inc.) (“Quicken
  18
       Loans”) Motions to Dismiss the Second Amended Complaint of Plaintiffs FRANK
  19
       A. ACUNA and LEONARD SCOTT FINEBERG (“Plaintiffs”), it is hereby
  20
       ORDERED AND ADJUDGED that Judgment is entered in favor of Quicken Loans
  21
       and against Plaintiffs. Plaintiffs shall take nothing as against Quicken Loans.
  22
  23
             IT IS SO ORDERED.
  24
  25
       Dated: April 19, 2021                  By: ____________________________
  26                                              Honorable Mark C. Scarsi
  27                                              United States District Judge

  28
                                                 -1-
                                                                                   JUDGMENT
